Citation Nr: 0637832	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
patellofemoral pain syndrome, right knee, currently 
evaluated at 10 percent.  

2.	Entitlement to an increased rating for service-connected 
patellofemoral pain syndrome, left knee, currently 
evaluated at 10 percent.  

3.	Entitlement to an increased rating for service-connected 
residuals of laceration, left thumb, currently evaluated 
at zero percent.  


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 
INTRODUCTION

The veteran served on active duty from May 1992 to February 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted an increased rating for service-connected 
patellofemoral pain syndrome, right knee, evaluating at 10 
percent, effective August 12, 2002 (the date of the veteran's 
claim), as well as an increased rating for service-connected 
patellofemoral pain syndrome, left knee, evaluating at 10 
percent, effective August 12, 2002 (the date of the veteran's 
claim).  The RO additionally declined to increase the award 
for the service-connected residuals, laceration, and left 
thumb to a compensable degree.  The RO issued a notice of the 
decision in January 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) in February 2003.  Subsequently, 
in July 2003 the RO provided a Statement of the Case (SOC), 
and a Supplemental Statement of the Case (SSOC) in September 
2003.  Thereafter, in December 2003, the veteran timely filed 
a substantive appeal.

The veteran initially had requested a hearing on this matter, 
but subsequently withdrew that request.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's right knee disability is manifested by 
arthritis with pain and limitation of motion; it is not 
productive of limitation of flexion to less than 90 
degrees or limitation of extension to more than 5 degrees 
and the preponderance of the evidence is against a finding 
of any instability, subluxation or recurrent episodes of 
locking; the overall degree of impairment is no more than 
mild.  
3.	The veteran's left knee disability is manifested by 
arthritis with pain and limitation of motion; the 
preponderance of the evidence is against a finding of  
instability, subluxation, recurrent episodes of locking, 
or overall mild functional impairment absent limitation of 
motion; however, it is manifested by significant pain on 
rest and motion, which can last for days after physical 
activity; thus, with consideration of pain and flare-ups 
of pain, there is limitation of extension to 10 degrees 
and limitation of flexion to 45 degrees.  

4.	The veteran's left thumb disability is not manifested by 
ankylosis or limitation of motion with a gap between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; it is manifested by occasional aching 
after physical activity. 


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for the 
veteran's service-connected patellofemoral pain syndrome, 
right knee, with arthritis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107, 5107A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256-5261 (2006); VAOPGCPREC 
23-97; VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-
2004.  

2.	The criteria for separate 10 percent ratings or a 20 
percent evaluation, but no more than 20 percent, for the 
veteran's service-connected patellofemoral pain syndrome, 
left knee, with arthritis and limitation of flexion and 
extension, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107, 5107A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5261 (2006) VAOPGCPREC 23-97; VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 9-2004.  



3.	An increased rating for service-connected residuals of 
laceration, left thumb, currently evaluated at zero 
percent, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5107, 5107A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 2224 (2001), 
Diagnostic Codes 5224, 5228 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service-connected 
disabilities had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to inform VA if he had any other evidence that he 
wanted the RO to consider.  The Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the RO 
cured this defect by supplying notice of these two elements 
in its March 2006 letter.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim[s]. . . ."  Mayfield, 19 
Vet. App. at 128.                  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the January 2003 RO decision that is the subject of this 
appeal in its July 2003 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice in this letter together 
with readjudication of the claims, as demonstrated by the 
September 2003 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran was therefore not 
prejudiced by any defect in timing.  


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive March 2003 and April 2003 VA examinations, which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Bilateral Knees
The veteran is rated 10 percent for each knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
relates to recurrent subluxation, instability or other 
impairment of the knee.  The current 10 percent rating takes 
into account symptomatic impairment of removal of cartilage.  
There are other codes that address other knee impairments, to 
include recurrent episodes of locking with pain and effusion 
into the joint, ankylosis, arthritis and limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 
5261.  Specifically, Diagnostic Code 5256, which governs 
ankylosis of the knee, permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating, and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  

The above noted Diagnostic Code 5257 governs other impairment 
of the knee.  It assigns respective ratings of 10, 20 and 30 
percent for slight, moderate or severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, and relevant to the instant case, Diagnostic 
Code 5260 allows a 10 percent evaluation for flexion limited 
to 45 degrees, 20 percent for flexion limited to 30 degrees, 
and a maximum of 30 percent for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a 10 percent rating for extension limited 
to 10 degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

In addition, Diagnostic Code 5003 sets forth general 
provisions for degenerative arthritis, to include 
osteoarthritis.  It provides that "[d]egenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.)."  
However, whenever the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joints so affected, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5010 directs that 
arthritis, due to trauma and substantiated by X-ray findings, 
should be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.     

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Thumb
At the time the veteran filed his increased rating claim on 
August 12, 2002, the relevant Diagnostic Code (5224) 
pertaining to ankylosis of the thumb contained in 38 C.F.R. § 
4.71a provided as follows:  Favorable ankylosis of the thumb 
would generate a 10 percent rating, whether a major or minor 
digit, while unvaforable ankylosis of this extremity would 
generate a maximum rating of 20 percent, whether a major or 
minor digit.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2001).  
A note accompanying Diagnostic Code 5224 indicated that 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224, Note (2001).   

As of August 26, 2002, VA amended the provisions of 38 C.F.R. 
§ 4.71a pertaining to disabilities of individual digits, to 
include the thumb.  See 67 Fed. Reg. 48784-787 (July 26, 
2002).  Thus, on or after the August 26, 2002 effective date 
of the amendment, favorable ankylosis of the thumb would be 
rated at 10 percent under Diagnostic Code 5224, while 
unfavorable ankylosis of the thumb would garner a maximum 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2006).  The Note accompanying this Diagnostic Code 
further advised consideration of whether an evaluation as 
amputation would be warranted and whether an additional 
evaluation for resulting limitation of motion of other digits 
or interference with overall function of the hand would be 
necessary.  38 C.F.R. § 4.71a, Diagnostic Code 5224, Note 
(2006).

Diagnostic Code 5228, which sets forth the criteria used for 
evaluation limitation of motion of individual digits, 
provides that a veteran will receive a 10 percent rating if 
he has such limitation of motion in the thumb with a gap of 
one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228 (2006).  A veteran would receive 
a maximum of 20 percent if he displayed limitation of motion 
of the thumb with a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2006).     

38 C.F.R. § 4.31, governing zero percent evaluations and in 
effect currently and prior to the August 2002 amendment, 
provides that where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claims.  See Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).  


III. Analysis

a. Factual Background

March 2003 VA Examination ~ Bilateral Knees
The March 2003 VA examiner reviewed the veteran's claims 
file, and reported the veteran's account that both knees had 
caused him pain and limitation of motion, as well as 
swelling, since his in-service injury in 1993.  He further 
noted that December 2002 X-rays had revealed moderately 
advanced osteoarthritis in both knees.  The veteran stated 
that he had had a right knee arthroscopy in 1998, which 
revealed multiple loose bodies and a medial meniscal tear.  
The examiner stated that this procedure had improved the 
right knee to the point where the veteran still had pain with 
physical activities, but without limitation of motion to a 
large degree.  The veteran conveyed that his right knee 
caused pain at a level of 8 out of 10 during physical 
activity, but zero during periods of rest.  In contrast, the 
veteran rated his left knee pain as a 4 or 5 out of 10 at 
rest, and up to 10 while walking, which may cause pain for 5 
to 7 days after extensive activity.  The veteran indicated 
that he had been out of work for a period of one year.      

On physical examination, the veteran revealed full range of 
motion in the right knee, both passively and actively, from 0 
to 140 degrees.  On standing, he could raise his right knee 
approximately 120 degrees and his left knee approximately 100 
degrees.  In a sitting position, the veteran exhibited a 
normal range of motion, although he resisted past 120 degrees 
in both legs, stating that such a motion caused pain.  He had 
no discoloration or effusion about the right knee, and it had 
a normal shape.  The right knee post-surgery scars were well-
healed, and the veteran had no crepitus or noise within the 
joint.  The left knee, however, displayed a bulge on the 
lower part of the patella, measuring 2cm by 3cm, which was 
extremely tender.  This appeared to be some sort of growth or 
exostosis of the patella.  The distal patella was painful to 
pressure on either side of the joint, although no crepitus or 
effusion was noted.

Based on these data, the VA examiner diagnosed the veteran 
with moderately advanced osteoarthritis of both knees and 
exostosis of the patella of the left knee.  The examiner 
observed some limitation of motion after repeated movements 
as well as fatigue of the joints relatively quickly in 
strength after movement against resistance.  

April 2003 VA Examination ~ Left Thumb
In April 2003, the veteran submitted to a VA examination of 
the laceration of his left thumb.  The veteran stated that he 
had cut his thumb over the proximal metaphalangeal joint 
during service, which had apparently severed a tendon for 
which he required orthopedic surgery.  Currently, the veteran 
indicated that the had full use of his hand, except that on 
occasion, if he performed push ups, he experienced aching in 
the proximal MP joint underneath the incision.  The veteran 
further indicated that he could not grip as firmly with the 
left hand as he could with the right hand.    

On physician examination, the VA clinician observed a 2-cm 
scar from the laceration lateral to the joint and scar 
running anterior, approximately 3 cm, to the surgical repair 
over the proximal MP joint of the left thumb, which appeared 
well healed.  The examiner noted no bony abnormalities and 
the joint looked perfectly normal.  The veteran could oppose 
his thumb to the fingertips without difficulty, and he 
displayed a left hand grip of 4/5, as compared with a 5/5 
right hand grip.  The clinician also stated that the veteran 
exhibited no limitation of motion on the thumb whatsoever and 
that he had full sensation without any areas of hypoesthesia 
or anesthesia.  The veteran displayed no function limited by 
pain, save for a history of when he performs push-ups, when 
aching over a particular joint occurs.  There was no evidence 
of fatigue, weakness, or lack of endurance following 
repetitive use of the thumb and grasping with the left hand. 

Based on this examination, the examiner diagnosed the veteran 
with laceration over the metaphalangeal joint of the left 
thumb with tendon repair, with no loss of function or 
limitation of function on physical exam.  The examiner noted 
the only complaint of occasional aching pain and weakness as 
compared with the right hand.  



July 2003 VA Medical Report
A July 2003 VA report by a physician assistant, D.R.S., 
indicates that the veteran complained of right knee pain, 
which had been persistent and progressive since 1998.  The 
veteran stated that currently, he experienced pain in the 
medial compartment on the medial side of the knee with 
occasional twinges of pain occurring with flexion or other 
activity.  He further conveyed that walking approximately 1 
mile caused pain with swelling of the knee occurring the 
following day.  The veteran indicated that he takes Aleve to 
relive his pain, and the physician assistant indicated that 
he could receive a steroid injection for significant pain.   

A physical examination revealed palpable osteophytes of the 
femoral condoyle and tibial plateau on the medial side.  His 
collateral ligaments appeared intact and adequate, with a 
patellar grab test only mildly positive.  The veteran 
otherwise displayed a normal range of motion.  X-rays 
indicated a loss of space in the medial compartment 
consistent with a prior removal of cartilage, and D.R.S. 
informed the veteran that he had a moderate degree of 
arthritis in the medial compartment.

Other Evidence
In his December 2003 substantive appeal, the veteran 
continued to complain of bilateral knee pain and locking.  He 
asserted that he has difficulty walking and must take over 
the counter medications.  The veteran further reported that 
his disabilities hindered his ability to earn a living as a 
truck driver.

b. Discussion

Bilateral Knees
The Board notes at the outset that the veteran has arthritis 
of both knees that is part of his service-connected knee 
disabilities.  The law permits separate ratings for arthritis 
and instability of a knee.  Specifically, the VA General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when x- ray findings of arthritis are present and 
a veteran's knee disability is evaluated under Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998). 

In addition to the potential for separate ratings for 
instability and arthritis with painful or limitation of 
motion, separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both codified at 38 C.F.R. §4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9- 2004.  

The Board finds that a preponderance of the evidence weighs 
against the veteran's increased rating claim for the right 
knee disability.  The March 2003 VA medical examiner did not 
diagnose the veteran with either favorable or unfavorable 
ankylosis, and therefore Diagnostic Code 5256 is not for 
application to this claim.  The preponderance of the evidence 
is against a finding of instability or subluxation of the 
right knee.  Thus, a separate compensable rating is not 
warranted for such under VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  In 
addition to the X-ray evidence of arthritis, there is 
clinical evidence of limitation of motion, but the current 10 
percent rating contemplates such findings when as here, the 
veteran could raise his knee to 120 degrees while standing 
and had otherwise a full range of motion, both passively and 
actively, from zero to 140 degrees, as recorded by the March 
2003 and July 2003 VA clinicians.  As he did not exhibit a 
limitation of flexion to less than 45 degrees; or limitation 
of extension  to 5 degrees or more, a higher rating or 
separate compensable ratings for the right knee disability 
are not warranted under Diagnostic Codes 5260 and 5261; 
VAOPGCPREC 9- 2004, .  

In summary, the impairment of the veteran's right knee, 
characterized by pain with physical activity, essentially 
full range of motion and no pain on rest, is not consistent 
with a rating in excess of 10 percent or a separate 
compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5003, 5257, 5258, 5260, 5261.

Turning next to the veteran's left knee disability, the Board 
finds that, as with the right knee, the March 2003 VA medical 
examiner did not diagnose the veteran with favorable or 
unfavorable ankylosis, and therefore Diagnostic Code 5256 
does not pertain to this claim.  In addition, although the VA 
examiner noted tenderness and a bulge about the left knee 
patella, he observed no effusion, dislocation or frequent 
episodes of locking, as required for a 20 percent rating 
under Diagnostic Code 5258.  There is no indication of 
instability or subluxation of the left knee.  Thus, as with 
his other knee, while he has arthritis with limitation of 
motion, he is not entitled to a separate compensable rating 
under VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998) and Diagnostic Code 5257.  
Also, as with the right leg, the record does not indicate 
that the veteran displayed flexion limited to less than 45 
degrees or extension limited to more than 5 degrees.  Thus 
the next highest rating of 20 percent under Diagnostic Codes 
5260 and 5261, or for separate compensable ratings under 
VAOPGCPREC 9- 2004, is not warranted.  Instead, the March 
2003 VA examiner observed a normal range of motion for this 
leg, albeit with pain at 120 degrees and lifting limited to 
100 degrees.  

The Board has considered the DeLuca factors in its analysis 
of the veteran's bilateral knee claims, and determines that 
the current state of the veteran's right knee, with pain of 
8 out of 10 upon physical activity and flexion at 120 
degrees, but no pain at rest, does not warrant an increased 
rating beyond that already received under Diagnostic Code 
5260 or 5261.  However, the veteran's left knee pain level 
of 4 or 5 out of 10 upon rest and 10 out of 10 while waking, 
which lasts for a period of days.  In the Board's judgment, 
the veteran's left knee is manifested by significant pain on 
rest and motion, which can last for days after physical 
activity; thus, with consideration of pain and flare-ups of 
pain, there is limitation of extension to 10 degrees and 
limitation of flexion to 45 degrees but no more that the 
cited limitations.  Accordingly, separate 10 percent ratings 
are warranted for limitation of extension and flexion under 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  

Thumb
With respect to the veteran's increased rating for his 
service-connected left thumb disability, the Board determines 
that the evidence preponderates against this claim under both 
the old and new criteria.  The most recent April 2003 VA 
examination contained no diagnosis of ankylosis of the left 
thumb, either favorable or unfavorable, and the veteran was 
able to oppose his thumb to the fingertips easily and without 
difficulty.  He further exhibited no bony abnormalities or 
fatigue, weakness or lack of endurance with repetitive use, 
and the joint spaces appeared perfectly normal.  In addition, 
the examiner observed no loss of function or limitation of 
motion; instead, the only impairment reported by the veteran 
consisted of occasional aching pain compared with the right 
thumb.  This evidence weighs against the veteran's claim as 
it fails to establish that he satisfies the minimal criteria 
for a compensable rating under either the pre- or post-August 
2002 amendment version of 38 C.F.R. § 4.71a.  Accordingly, 
the Board must deny his claim .    

IV. Conclusion 
For the reasons stated above, the Board finds that increased 
disability ratings for service connected patellofemoral pain 
syndrome, right knee, and residuals of laceration, left 
thumb, on a schedular basis are not warranted.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  






ORDER

An increased schedular rating for service-connected 
patellofemoral pain syndrome with arthritis of the right 
knee, currently evaluated at 10 percent, is denied.

An increased schedular rating to 20 percent for service-
connected patellofemoral pain syndrome of the left knee with 
arthritis is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An increased schedular rating for service-connected residuals 
of laceration, left thumb, currently evaluated at zero 
percent, is denied.


                                                              
REMAND

                                                     
Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  The March 2003 
VA examiner noted that the veteran had not worked for a 
period of one year, and in his substantive appeal, the 
veteran claimed that both his knee disabilities and his left 
thumb disability hinder his ability to work.  In such 
circumstances, the Board finds that the criteria for 
submission to the Chief Benefits Director to determine 
whether an extraschedular rating for the right knee or left 
knee disability is warranted.  38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

VA should advise the veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. VA should 
notify the veteran that the type of evidence required to 
substantiate the claim could include, but not be limited to, 
employment records referring to any poor job performance 
stemming from any of the service-connected disabilities at 
issue and statements from his employer, coworkers, health 
care providers, family, and friends who have observed the 
effects of his knee or thumb disabilities on his ability to 
operate successfully in a work environment.  The veteran 
should be requested to submit all evidence in his possession 
that pertains to this matter.

In addition, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has been provided with inadequate 
notice of what type of information and evidence was needed to 
substantiate claims for an extraschedular disability rating 
for his service-connected bilateral knee and thumb 
disabilities and has been provided no notice regarding 
effective dates if such benefit is granted.  While 
Dingess/Hartman involved a claim for service connection 
rather than for an increased rating involved in the present 
appeal, the veteran should be provided notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs him 
that an effective date for the award of benefits will be 
assigned if an extraschedular increased rating is granted and 
an explanation as to the type of evidence that is needed to 
establish both an extraschedular rating and an effective 
dates. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
extraschedular disability rating and 
effective date for his service-connected 
right and left knee disabilities and his 
left thumb disability as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran should 
be notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records 
referring to any poor job performance 
stemming from any of his service-
connected disorders and statements from 
his employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his bilateral 
knee and left thumb disorders on his 
ability to operate successfully in a work 
environment.

The notice should request that the 
veteran submit all evidence in his 
possession that pertains to this matter 
and has not been submitted previously.

2.  After completion of any other 
development indicated by the state of the 
record, readjudicate the matter of 
entitlement to an extraschedular rating 
for the veteran's right and left knee 
disabilities, and his left thumb 
disorder, on an extraschedular rating 
basis.  Should submission of the matter 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate supplemental 
statement of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


